Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 11/29/2021 has been entered. Claims 1-5, 21-35 are pending. Claims 6-20 are cancelled. Applicant’s amendment to the claims have overcome objections previously set forth in the Non-Final Office Action notified on 08/27/2021.

Restriction
During a telephone conversation with attorney Ryanon Kenny (781 336 4072) on 8/23/2021, the previous restriction requirement was revisited. The examiner proposed invention groups I-III as stated in the above restriction requirement (page 2). A provisional election was made to prosecute the invention of group I, claims 1-5 by the attorney. In the current reply dated 11/29/2021, the applicant did not make any affirmation of this election. An affirmation of this election must be made by the applicant in replying to this Office action.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 21-35 is/are rejected under 35 U.S.C. 102 as being anticipated by Bayer (US 20080021274).
Regarding claim 1, Bayer discloses a fluorophore imaging system (FIGS. 1-2, 5; abstract; para [0045]), comprising: 
a duodenoscope (endoscope 10; FIG. 1; para [0044]) comprising a side facing imaging device (main imaging device 32; FIG. 2; para [0032]; It is noted that imaging device 32 is facing a front side.); and an attachment (cap 38; para [0051]) removably coupleable to a distal end of the  duodenoscope including a first filter (filter 48) alignable with a light source (light source 34; FIG. 2) of the duodenoscope (FIGS. 1-2, 5), and a second filter (Filter 46; FIG. 2) alignable with the side facing imaging device (Main filter 46 is alignable with the imaging device 32. Cap is removably attached to the distal end of the endoscope; abstract; FIG. 2, 5) of the duodenoscope; wherein the attachment is coupled to the distal end of the duodenoscope by a ring (cylindrical wall 42 which is ring shaped is coupled to the distal end for attachment. FIG. 5) such that a working channel of the duodenoscope is accessible when the attachment is coupled to the duodenoscope (The end wall 44 has an opening 54 for each of the instrument channels 16 so that the cap 38 does not block the channels 16. Para [0052]; FIG. 2).
Regarding claim 2, Bayer discloses the fluorophore imaging system according to claim 1, wherein an extension portion (link 66; FIG. 5; para [0059]) is extendable from the ring longitudinally along the duodenoscope for connection with a filter portion (link 59 is extended along the length direction for connection with a filter 76 and imaging device 64. Para [0059]).  

Regarding claim 3, Bayer discloses the fluorophore imaging system according to claim 1, wherein the attachment includes a first portion and a second portion, the first (Ring 58; FIG. 3) and second portions (inner perimeter of the cap. FIG. 3) being lockable with each other to rotationally fix the attachment to the distal end of the duodenoscope (The ring 58 may be attached the inner perimeter of the cap 38 by plastic snap features. FIG. 3; Para [0054]; The ring is made from compressive silicon which rotationally fixes the cap with the distal end of the endoscope when the cap is attached to distal end.).  

Regarding claim 4, Bayer discloses the fluorophore imaging system according to claim 1, wherein the attachment has a curvature (cap 38 has a curvature along the dotted line in FIG. 2, reproduced below) to extend distally of a distal tip of the duodenoscope to fix the attachment to the distal end of the duodenoscope (Cap 38 is attached to the distal end of the endoscope. FIG. 5).  


    PNG
    media_image1.png
    498
    652
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    628
    788
    media_image2.png
    Greyscale


Regarding claim 5, Bayer discloses the fluorophore imaging system according to claim 4, wherein the curvature is a C-shape or a combinations thereof (The shape shown in FIG. 3 is combination of C-shaped curvatures which are the portions of the curvature from left and right from the dotted line. In other words, a circle is combination of two C-shapes.).  
 	Regarding claim 21, Bayer discloses the fluorophore imaging system according to claim 1, wherein the ring is sized to slip fit about a circumference of the distal end of the duodenoscope (Shape of the cap 38, FIG.2, and material such as compressive rubbers, polymers and/or foams, 
  	Regarding claim 22, Bayer discloses the fluorophore imaging system according to claims 1, wherein the ring is formed as a single piece (The ring 58 may be attached the inner perimeter of the cap 38 by plastic snap features thus making cap a single piece. FIG. 3; Para [0054]).  
Regarding claim 23, Bayer discloses the fluorophore imaging system according to claim 1, wherein the first and second filters are movable relative to the light source or the side-facing imaging device (Filter 48, main filter 46 are moveable as the cap is moveable with the respect to the distal end. FIG. 2; para [0054]).  
Regarding claim 24, Bayer discloses the fluorophore imaging system according to claim 1, wherein the attachment is rotatable about the duodenoscope to move the first and the second filter in and out of alignment with the light source and the side facing imaging device (In view of FIGS. 2, 3, the filters are moveable which makes the filters in and out of alignment. para [0054]).  
Regarding claim 25, Bayer discloses the fluorophore imaging system according to claim 1, wherein the attachment is configured to remain substantially stationary relative to the duodenoscope while one or both of the first filter and the second filter is controllable externally to move in and out of alignment with the light source and the side-facing imaging device (The cap 38 is removeably attached to the distal end and can be rotated to move both the filters. During rotation, the cap 38 is stationary in the axial direction while the filters move in and out of alignment. FIG. 3).  

Regarding claim 26, Bayer discloses the fluorophore imaging system according to any of claim 1, wherein the attachment comprises a connector (Portion including walls 44 can be considered as a connector. FIG. 2) configured for receiving one or both of the first filter and the second filter (In wall of 44, the filters 46, 48 are received.), and comprises one or more actuators (Wall 42 attached to wall 44. FIG. 2) configured to actuate the first filter and the second filter to align with the respective light source and side-facing imaging device (filters 46, 48 can be aligned by moving/rotating wall 42. FIG. 2).  
Regarding claim 27, Bayer discloses the fluorophore imaging system according to claim 1, wherein the ring (cylindrical wall 42) fully extends around the distal end of the duodenoscope (cylindrical wall 42 fully extends around the distal end. FIGS. 2-5).  


    PNG
    media_image2.png
    628
    788
    media_image2.png
    Greyscale


Regarding claim 28, Bayer discloses the fluorophore imaging system according to claim 3, wherein the ring is formable from a first ring portion (a portion of 58; FIG. 3, shown above for convenience) disposed on the first portion and a second ring portion (a portion of second portion shown in FIG. 3; para [0054];) disposed on the second portion.  

Regarding claim 29, Bayer discloses the fluorophore imaging system according to claim 28, wherein the attachment includes an extension portion, the extension portion including first and second extension portions, wherein the first extension portion (an extension portion of the not interpreted under 112(f) for their structure, material or acts. In other words, claimed terms extension portions used in various instances are not construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. ).  

Regarding claim 30, Bayer discloses the fluorophore imaging system according to claim 29, wherein the first and second portions are coupleable to each other by a plurality of fasteners (Plastic snap features; The ring 58 may be attached to the inner perimeter of the cap 38 by any suitable means such as plastic snap features. para [0054]) disposed along the first and second extension portions.  
Regarding claim 31, Bayer discloses a fluorophore imaging system (FIGS. 1-2; abstract; para [0045]), comprising: 
an endoscope (endoscope 10; FIG. 1; para [0044]) comprising a side facing imaging device (Main imaging device 32; FIG. 2; para [0032]; It is noted that imaging device 32 is facing a front side.); and 
an attachment (Cap 38; para [0051]) removably coupleable to a distal end of the endoscope including a first filter (Filter 48) alignable with a light source (Light source 34; FIG. 2) of the endoscope (FIGS. 1-2, 5), and a second filter (Filter 46; FIG. 2) alignable with the side 
wherein the attachment comprises an extension portion (wall 44; FIG. 2. Wall 44 is extended along a distal surface of the endoscope by a distance equal to the thickness of the wall 44.) configured to extend distally of a distal end of the endoscope (The wall is configured to extend along the distal end by sliding/snap fitting to the distal end portion. Para [0054]-[0055]); and 
wherein the attachment is coupled to the distal end of the endoscope such that a working channel of the endoscope is accessible when the attachment is coupled to the endoscope (Cylindrical wall 42 which is ring shaped and is coupled to the distal end for attachment. FIG. 5).  
Regarding claim 32, Bayer discloses the fluorophore imaging system according to claim 31, wherein the extension portion is extendable from the attachment longitudinally along the endoscope (Wall 44 is extended along a distal surface of the endoscope by a distance equal to the thickness of the wall 44. FIG. 2) for connection with a filter portion (filter 48, main filter 46 are in the wall 44).  

Regarding claim 33, Bayer discloses the fluorophore imaging system according to claim 31, wherein the extension portion (Wall 44 is extended along a distal surface of the endoscope by a distance equal to the thickness of the wall 44. FIG. 2) is extendable across the distal end of the endoscope and along a distal surface of the endoscope. 
 
Regarding claim 34, Bayer discloses the fluorophore imaging system (FIGS. 1-2; abstract; para [0045), comprising:
an endoscope (endoscope 10; FIG. 1; para [0044]) comprising a side facing imaging device (main imaging device 32; FIG. 2; para [0032]; It is noted that imaging device 32 is facing a front side.); and 
an attachment (cap 38; para [0051]) removably coupleable to a distal end of the endoscope including a first filter (filter 48) alignable with a light source (light source 34; FIG. 2) of the endoscope, and a second filter (Filter 46; FIG. 2) alignable with the side facing imaging device of the endoscope (Main filter 46 is alignable with the imaging device 32. Cap is removably attached to the distal end of the endoscope; abstract; FIG. 2, 5); 
wherein the attachment comprises an extension portion (Wall 44) configured to extend adjacent to an exposed side facing working channel of the endoscope (Wall 44 is extended along the thickness direction of the wall 44 which is the longitudinal direction with respect to the endoscope. FIGS. 2, 5. The wall is configured to extend along the distal end by sliding/snap fitting to the distal end portion. Para [0054]-[0055]), such that the working channel is accessible when the attachment is coupled to the endoscope (The end wall 44 has an opening 54 for each of the instrument channels 16 so that the cap 38 does not block the channels 16. Para [0052]; FIG. 2).   

Regarding claim 35, Bayer discloses the fluorophore imaging system according to claim 34, wherein the extension portion (Wall 44 is extended along a distal surface of the endoscope by a distance equal to the thickness of the wall 44. FIG. 2) is extendable across the distal end of the endoscope and along a distal surface of the endoscope.




Response to Arguments

Applicant’s arguments, filed on 11/29/2021 with respect to the rejection(s) of claim(s) 1-5, 21-35 have been fully considered.  Accordingly, the rejection dated 08/27/2021 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amendment. 
The examiner notes that previous 112(f) interpretation of the following terms has been withdrawn -
an attachment recited in claim 1 and extension portions recited in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, see Bayer (US 20070142711 A1) for external ring attachment and filters that are alignable by rotation and movement of the ring attachment; Katsurada (US 5865726 A) for lateral image pickup, illumination (FIG. 7) and end cap (30). Furukawa (US 5730701), Yasuda (US 20180078121), Iizuka (US 20170000319), and Kudo (US 20150031947) provide similar teaching.

No claims have been allowed in this Office Action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        03/08/22